Citation Nr: 0119505	
Decision Date: 07/27/01    Archive Date: 07/31/01	

DOCKET NO.  00-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H.  Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  A June 1999 Board decision denied service connection for 
bilateral hearing loss.

2.  Evidence received since the June 1999 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

A June 1999 Board decision denying service connection for 
bilateral hearing loss is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1999 Board decision denied service connection for 
bilateral hearing loss. The veteran is now seeking to reopen 
his claim for service connection for bilateral hearing loss.  
With respect to this claim, the Board finds, as discussed 
below, that he has submitted new and material evidence.  

The evidence of record prior to the June 1999 Board decision 
included the veteran's reports of January 1953 and April 1956 
service entrance and separation examinations.  These reports 
do not reflect any hearing abnormality.  The report of a 
September 1997 VA audio examination reflects that the veteran 
had hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2000).  The record also included the veteran's 
statements regarding his belief that his current hearing loss 
was related to noise exposure during active service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When a veteran has served ninety (90) days or more during a 
period of war, or peacetime duty after December 31, 1946,, 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  

In October 1999, the veteran submitted a statement from a 
private health care provider indicating that the veteran has 
moderate to severe neurosensory hearing loss that could be 
compatible with acoustic trauma.  The history provided by the 
veteran regarding being exposed to the firing of five-inch 
shells while onboard ship, during his active service, was 
consistent with enough noise to produce nerve loss.  The 
health care provider also indicated that they did not believe 
that testing with "whispered word" is accurate, reliable or 
fair.  The veteran's service entrance and separation 
examinations, reflecting no hearing loss abnormality, 
indicate that a whispered voice method was used in testing.  

With consideration of this new competent medical evidence 
continuing to identify current bilateral hearing loss 
disability and providing some possible relationship between 
this hearing loss and the veteran's service, as well as 
addressing the reliability of the veteran's hearing, as 
reported on his service entrance and separation examinations, 
the Board concludes that this evidence is new and that it 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's currently 
manifested bilateral hearing loss.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss is granted.  To this extent only, the 
appeal with respect to this issue is granted. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
inform him that he may submit any 
additional medical evidence indicating 
that there is a relationship between his 
currently manifested hearing loss and his 
active service.  He should also be 
requested to identify any medical records 
reflecting testing or treatment relating 
to hearing loss since his active service.  
If any additional medical records are 
identified, and after obtaining any 
necessary release, the RO should attempt 
to obtain copies of these medical records 
and associate them with the clams file.  

2.  Then, the veteran should be afforded 
a VA ear, nose and throat examination to 
determine the etiology of any currently 
manifested hearing loss.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently manifested bilateral hearing 
loss existed during the veteran's active 
service, within one year of discharge 
from his active service, or is 
etiologically related to acoustic trauma 
the veteran was exposed to during his 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss on 
a de novo basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



